Title: From Thomas Jefferson to William Branch Giles, 17 December 1794
From: Jefferson, Thomas
To: Giles, William Branch



Dear Sir
Monticello Dec. 17. 94.

I have made Mr. Bannister’s affair the subject of a separate letter, containing a full explanation of it, because by giving in the letter, it will give you no more trouble. I will only add here, what would have been too urging if expressed there, that if any thing be said of early paiment,  I would rather be allowed to draw on any one there for the money than to have it sent here.
The attempt which has been made to restrain the liberty of our citizens meeting together, interchanging sentiments on what subjects they please, and stating these sentiments in the public papers, has come upon us, a full century earlier than I expected. To demand the censors of public measures to be given up for punishment is to renew the demand of the wolves in the fable that the sheep should give up their dogs as hostages of the peace and confidence established between them. The tide against our constitution is unquestionably strong but it will turn. Every thing tells me so, and every day verifies the prediction. Hold on then like a good and faithful seaman till our brother-sailors can rouse from their intoxication and right the vessel.—Make friends with the Trans-Alleganians. They are gone if you do not. Do not let false pride make a tea-act of your excise-laws. Adieu. Yours affectionately

Th: Jefferson

